BIJUR, J.
I dissent. This case arose out of the following circumstances : One Morris Kushner, on or about June 2d, having an account in the Public Bank, wrote to the bank a letter requesting it to give the balance “of the money in the bank to his son,” one Harry Kushner. Harry presented this letter to the bank, which, on June 5th, gave him what they called a “money order,” but was substantially a check of the Public Bank on the National Bank of Commerce to the order of Morris Kushner for $70. Harry indorsed this check in his own name and delivered it to the plaintiff, who deposited it in her account with the defendant, receiving credit therefor. The check was in due course of business returned to the Public Bank, which paid it. Defendant’s cashier testified that 11 months later the Public Bank wrote to the National Bank of Commerce, which apparently showed the letter to the witness, to the effect that a claim had been made to the Public Bank “that Mr. Kushner never received value” on this check, and that that was the reason that the defendant réturned the $70 to the Public Bank. He testified that his bank did not stop to inquire into the circumstances, but “we took the say-so of the other bank.” He also testified that “the indorsement of the payee is missing,” and that he had told the plaintiff of that fact, and that the “money order” had come back from the Public Bank owing to that fact, and had asked her to reimburse the money. When she refused to do so, the amount was charged to her account. Plaintiff sues for this credit, which was thus canceled.
Upon this record I can find no valid defense to the action-. Defendant, having credited plaintiff with the amount of a check issued by the Public Bank, which was immediately paid by that bank, undertook to cancel the credit because the Public Bank 11 months later wrote a letter the purport of which is testified to so vaguely as to leave its actual contents seriously in doubt. Clearly, however, neither the defendant nor the Public Bank claims that there was fraud on the part of Harry Kushner, nor mistake on the part of the Public Bank in paying the check without the express indorsement of the payee. Defendant apparently relies solely on the fact that the check was not indorsed by Morris Kushner. The Public Bank, having, however, voluntarily and in the regular course of business paid or cashed its own check, when thus indorsed, had no further claim in the premises. The failure of defendant to plead that the Public Bank paid the check by mistake is significant, as indicative of the fact that it paid the check in pursuance of the original order of its depositor. Its cashier testified:
“In a case like that, where a man is sick and needed the money, we always obliged him, and give him a money order made out to our depositor to protect the bank.”
It is not clear why the bank required any protection other than the written order of its depositor, and, from the record, that would *475appear to be the reason why it paid its own check to the party whom its depositor had indicated, notwithstanding that it had been made •out to the order of the depositor himself.
Judgment reversed, and a new trial granted, with costs to appellant to abide the event.